

Exhibit 10.4
RADIAN GROUP INC.
EQUITY COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT
(LTI BOOK VALUE)


TERMS AND CONDITIONS




These Terms and Conditions (“Terms and Conditions”) are part of the
Performance-Based Restricted Stock Unit Grant made as of May 13, 2020 (the
“Grant Date”), by Radian Group Inc., a Delaware corporation (the “Company”), to
#ParticipantName#, an employee of the Company (the “Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. Equity Compensation Plan (the “Plan”) permits the
grant of Restricted Stock Units in accordance with the terms and provisions of
the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan;
WHEREAS, the Restricted Stock Units granted pursuant to these Terms and
Conditions shall vest based on the attainment of performance goals related to
LTI Book Value per Share (as defined below) and continued employment; and
WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.Grant of Performance-Based Restricted Stock Units. The Company hereby awards
to the Grantee #QuantityGranted# Restricted Stock Units (hereinafter, the
“Target Award”), subject to the vesting and other conditions of these Terms and
Conditions. Payment of the Restricted Stock Units will be based on performance
against the metric forth in Schedule A (the “LTI BV Performance”) and, except as
otherwise provided herein, continued employment.
2.Vesting.
(a)General Vesting Terms. Except as set forth in Sections 2(d) and 2(e) below,
the Grantee shall vest in a number of Restricted Stock Units with respect to the
Target Award based on the LTI BV Performance as of the end of the performance
period, provided that, except as set forth in Sections 2(b) and 2(c) below, the
Grantee remains employed by the Company or a





--------------------------------------------------------------------------------



Subsidiary through May 13, 2023 (the “Vesting Date”). The performance period is
the period beginning on March 31, 2020 and ending on March 31, 2023 (the “BV
Performance Period”). Except as specifically provided below in this Section 2,
no Restricted Stock Units will vest for any reason prior to the Vesting Date,
and in the event of a termination of the Grantee’s employment prior to the
Vesting Date, the Grantee will forfeit to the Company all Restricted Stock Units
that have not yet vested as of the termination date. Except as provided in
Sections 2(d) and 2(e) below, any Restricted Stock Units that have not vested at
the end of the BV Performance Period will be immediately forfeited.
(b)Retirement.
(i)If the Grantee terminates employment prior to the Vesting Date on account of
the Grantee’s Retirement, the Grantee will not forfeit the Restricted Stock
Units upon Retirement, and the Restricted Stock Units will vest on the Vesting
Date based on the LTI BV Performance through the end of the BV Performance
Period, except as provided in Sections 2(d) and 2(e) below.
(ii)For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service from the Company and its Subsidiaries, other
than on account of Cause (as defined below), death or Disability (as defined
below), (A) following the Grantee’s attainment of age 65 and completion of five
years of service with the Company or a Subsidiary, or (B) following the
Grantee’s attainment of age 55 and completion of 10 years of service with the
Company or a Subsidiary.
(iii)For purposes of these Terms and Conditions, “Cause” shall mean the
Grantee’s (A) indictment for, conviction of, or pleading nolo contendere to, a
felony or a crime involving fraud, misrepresentation, or moral turpitude
(excluding traffic offenses other than traffic offenses involving the use of
alcohol or illegal substances), (B) fraud, dishonesty, theft, or
misappropriation of funds in connection with the Grantee’s duties with the
Company and its Subsidiaries, (C) material violation of the Company’s Code of
Conduct or employment policies, as in effect from time to time, (D) gross
negligence or willful misconduct in the performance of the Grantee’s duties with
the Company and its Subsidiaries, or (E) a breach of any written
confidentiality, nonsolicitation, or noncompetition covenant with the Company or
an Affiliate, in each case as determined in the sole discretion of the
Committee. In the event that the Committee determines that the Grantee engaged
in any of the foregoing activities that are grounds for termination for Cause at
any time, the Committee may determine that the Grantee’s termination of
employment was a termination for Cause, even if not so designated at the date of
termination.
(c)Involuntary Termination.
(i)Except as provided in Sections 2(d) and 2(e) below, if the Grantee incurs an
Involuntary Termination during the period beginning six months after the Grant
Date and ending six months prior to the Vesting Date, then on the Vesting Date
the Grantee will vest in a number of Restricted Stock Units with respect to the
Pro-Rata Target Award (as defined below), based on the LTI BV Performance
through the end of the BV Performance Period. For purposes of these Terms and
Conditions, “Pro-Rata Target Award” shall mean a pro-rated portion of the



--------------------------------------------------------------------------------



Restricted Stock Units, which shall be determined by multiplying the number of
Restricted Stock Units in the Target Award by a fraction, the numerator of which
is the number of months that elapsed during the period beginning on the Grant
Date and ending on the Grantee’s termination date (with a partial month counting
as a whole month for this purpose), and the denominator of which is 36. Except
as provided in Sections 2(d) and 2(e) below, if the Grantee incurs an
Involuntary Termination during the six-month period following the Grant Date,
the Grantee’s Restricted Stock Units will be forfeited.
(ii)Except as provided in Sections 2(d) and 2(e) below, if the Grantee incurs an
Involuntary Termination during the six-month period immediately prior to the
Vesting Date, the Grantee’s Restricted Stock Units will vest on the Vesting Date
without proration, based on the LTI BV Performance through the end of the BV
Performance Period.
(iii)For purposes of these Terms and Conditions, the term “Involuntary
Termination” shall mean the Grantee’s separation from service from the Company
and its Subsidiaries on account of a termination by the Company or a Subsidiary
without Cause, other than on account of Retirement, death or Disability,
provided the Grantee signs and does not revoke a release and waiver of claims in
favor of the Company and its Affiliates in a form provided by the Company or
Subsidiary, as applicable. A termination by the Grantee for Good Reason under
the Grantee’s executive severance agreement shall be deemed to be an Involuntary
Termination. For purposes of these Terms and Conditions, “Good Reason” shall
have the meaning assigned to it in the Grantee’s executive severance agreement.
(d)Death or Disability. In the event of the Grantee’s death or Disability while
employed by the Company or a Subsidiary prior to the Vesting Date, the Grantee’s
Restricted Stock Units will automatically vest at the Target Award level (or, if
a Change of Control has occurred, at the CoC Performance Level (as described in
Section 4 of Schedule A)) on the date of the Grantee’s death or Disability, as
applicable. If, following the Grantee’s termination of employment due to
Retirement, or due to Involuntary Termination after the six month period
following the Grant Date, the Grantee dies prior to the Vesting Date, the
Grantee’s Restricted Stock Units will automatically vest at the Target Award
level (or, if a Change of Control has occurred, at the CoC Performance Level) on
the date of the Grantee’s death; provided that if the termination of employment
was due to Involuntary Termination during the period beginning six months after
the Grant Date and ending six months prior to the Vesting Date, the Grantee will
automatically vest at the Pro-Rata Target Award level (or, if a Change of
Control has occurred, the Pro-Rata Target Award will vest at the CoC Performance
Level) on the date of the Grantee’s death. For purposes of these Terms and
Conditions, the term “Disability” shall mean a physical or mental impairment of
sufficient severity that the Grantee is both eligible for and in receipt of
benefits under the long-term disability program maintained by the Company or a
Subsidiary, as applicable, and that meets the requirements of a disability under
section 409A of the Code, provided that the Grantee completes 30 days of active
service with the Company at any time after the Grant Date and prior to the
Vesting Date. The date of Disability for purposes of these Terms and Conditions
is the date on which the Grantee commences to receive such long-term disability
benefits. In the event that the Grantee is not in active service on the Grant
Date (for example, on account of short-term disability) and the Grantee does not
return to the Company



--------------------------------------------------------------------------------



and complete 30 days of active service with the Company prior to the Vesting
Date, the award will be forfeited.
(e)Change of Control.
(i)If a Change of Control occurs prior to the Vesting Date, the Restricted Stock
Units will vest at the CoC Performance Level on the Vesting Date, provided that,
except as set forth in subsections (ii) and (iv) below, the Grantee remains
employed by the Company or a Subsidiary through the Vesting Date.
(ii)If, prior to the Vesting Date, a Change of Control occurs and the Grantee’s
employment is terminated by the Company or a Subsidiary without Cause, or the
Grantee terminates employment for Good Reason, and the Grantee’s date of
termination of employment (or in the event of the Grantee’s termination for Good
Reason, the event giving rise to Good Reason) occurs during the period beginning
on the date that is 90 days before the Change of Control and ending on the date
that is one year following the Change of Control, the unvested Restricted Stock
Units will automatically vest at the CoC Performance Level as of the Grantee’s
date of termination of employment (or, if later, on the date of the Change of
Control). If the Grantee’s employment terminates on account of an Involuntary
Termination as described in Section 2(c) (other than an Involuntary Termination
within six months following the Grant Date) more than 90 days before the Change
of Control, and a Change of Control subsequently occurs prior to the Vesting
Date, then on the date of the Change of Control, the Grantee will vest in a
Pro-Rata Target Award based on performance at the CoC Performance Level on the
date of the Change of Control; provided that if Section 2(c)(ii) applies, the
Grantee will vest in the Restricted Stock Units at the CoC Performance Level and
no pro-ration will apply.
(iii)If the Grantee’s employment terminates on account of Retirement before a
Change of Control, and a Change of Control subsequently occurs prior to the
Vesting Date, the outstanding Restricted Stock Units will vest on the date of
the Change of Control at the CoC Performance Level. If the Grantee’s employment
terminates on account of Retirement on or after a Change of Control, the
Restricted Stock Units will vest at the CoC Performance Level on the Grantee’s
Retirement date.
(f)Cause. Notwithstanding anything in these Terms and Conditions to the
contrary, in the event the Grantee’s employment is terminated by the Company or
a Subsidiary for Cause, all outstanding Restricted Stock Units held by the
Grantee shall immediately terminate and be of no further force or effect.
(g)Other Termination. Except as provided in Sections 2(b), 2(c), 2(d) and 2(e),
in the event of a termination of employment, the Grantee will forfeit all
unvested Restricted Stock Units. Except as provided in Section 2(b), 2(c) or
2(e), no Restricted Stock Units will vest after the Grantee’s employment with
the Company or a Subsidiary has terminated for any reason.
3.Restricted Stock Units Account.



--------------------------------------------------------------------------------



The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.Dividend Equivalents.
        Dividend equivalents shall accrue with respect to the Grantee’s
Restricted Stock Units and shall be payable after vesting of the underlying
Restricted Stock Units, as described below. Dividend equivalents shall be
credited on the Restricted Stock Units when dividends are declared on shares of
Common Stock from the Grant Date until the payment date for the Restricted Stock
Units. The Company will keep records of dividend equivalents in a non-interest
bearing bookkeeping account for the Grantee. No interest will be credited to any
such account. Accrued dividend equivalents on vested Restricted Stock Units
shall be paid in cash within 90 days after the Vesting Date or, if earlier, on
the payment date for the Restricted Stock Units under Section 5(b). Any dividend
equivalents that accrue with respect to vested Restricted Stock Units during the
period after the Vesting Date and before the date on which the Restricted Stock
Units are paid as described in Section 5 shall be paid in cash upon the payment
date for the applicable dividend on shares of Common Stock. If and to the extent
that the underlying Restricted Stock Units are forfeited, all related dividend
equivalents shall also be forfeited. For the avoidance of doubt, if the Grantee
elects to defer payment of the Restricted Stock Units under a Company deferred
compensation plan, the payment date for accrued dividend equivalents will be
determined based on the terms of the applicable deferred compensation plan.
5.Conversion of Restricted Stock Units.
(a)Except as otherwise provided in this Section 5, if the Restricted Stock Units
vest in accordance with these Terms and Conditions, the Grantee shall be
entitled to receive payment of the vested Restricted Stock Units within 90 days
after the one-year anniversary of the Vesting Date (the one-year anniversary of
the Vesting Date is referred to as the “Distribution Date”).
(b)The vested Restricted Stock Units shall be paid earlier than the Distribution
Date in the following circumstances:
(i)If (A) the Restricted Stock Units vest in accordance with Section 2(d) (the
Grantee’s death or Disability), or (B) the Grantee dies or incurs a Disability
after the Vesting Date but before the Distribution Date, the vested Restricted
Stock Units shall be paid within 90 days after the date of the Grantee’s death
or Disability, as applicable.
(ii)If the Grantee’s employment terminates in accordance with Section 2(e)(ii)
or 2(e)(iii) and a Change of Control subsequently occurs before the Distribution
Date, the vested Restricted Stock Units shall be paid within 90 days after the
date of the Change of Control.
(iii)If the Grantee’s employment terminates in accordance with Section 2(e)(ii)
or 2(e)(iii) upon or after a Change of Control that occurs before the
Distribution Date, the vested Restricted Stock Units shall be paid within 90
days after the Grantee’s separation from service with the Company and its
Subsidiaries.



--------------------------------------------------------------------------------



(iv)Notwithstanding subsections (ii) and (iii), if the Change of Control is not
a “change in control event” under section 409A of the Code, and if required by
section 409A of the Code, payment will not be made on the dates described in
subsections (ii) and (iii) and, instead, will be made within 90 days after the
Distribution Date. In addition, if required by section 409A of the Code, if the
separation from service described in subsection (iii) does not occur within two
years after a Change of Control that is a “change in control event” under
section 409A of the Code, payment will instead be made within 90 days after the
Distribution Date.
(c)On the applicable payment date, each vested Restricted Stock Unit credited to
the Grantee’s account shall be settled in whole shares of Common Stock of the
Company equal to the number of vested Restricted Stock Units, subject to (i) the
limitation of subsection (d) below, (ii) compliance with the six-month delay
described in Section 17 below, if applicable, and (iii) the payment of any
federal, state, local or foreign withholding taxes as described in Section 13
below, and subject to compliance with the restrictive covenants in Section 7
below. The obligation of the Company to distribute shares shall be subject to
the rights of the Company as set forth in the Plan and to all applicable laws,
rules, regulations, and such approvals by governmental agencies as may be deemed
appropriate by the Committee, including as set forth in Section 15 below.
(d)For the avoidance of doubt, the Grantee will forfeit all Restricted Stock
Units if the Grantee’s employment is terminated for Cause prior to the
Distribution Date or other applicable payment date under this Section 5.
(e)Notwithstanding the foregoing, if the Grantee elects to defer payment of the
Restricted Stock Units under the Company’s applicable deferred compensation
plan, payment shall be made in the form and at the time specified under such
plan.
6.Certain Corporate Changes.
If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee, the maximum number of shares for which the Restricted Stock
Units may vest, the share price or class of Common Stock for purposes of the BV
Performance Goals, in each case, as appropriate to reflect the effect of such
event or change in the Company’s capital structure in such a way as to preserve
the value of the Restricted Stock Units. Any adjustment that occurs under the
terms of this Section 6 or the Plan will not change the timing or form of
payment with respect to any Restricted Stock Units except in accordance with
section 409A of the Code.
7.Restrictive Covenants.
(a)The Grantee acknowledges and agrees that, during and after the Grantee’s
employment with the Company or any of its Affiliates, the Grantee will be
subject to, and will



--------------------------------------------------------------------------------



comply with, the applicable confidentiality and other terms specified in the
Company’s Code of Conduct and Ethics, including terms applicable to former
employees. A copy of the Code of Conduct and Ethics has been provided to the
Grantee and can be accessed on the Company’s intranet. The Code of Conduct and
Ethics, including any future revisions to the Code of Conduct and Ethics, are
incorporated into and made a part of these Terms and Conditions as if fully set
forth herein.
(b)The Grantee acknowledges that the Grantee’s relationship with the Company and
its Affiliates is one of confidence and trust such that the Grantee is, and may
in the future be, privy to and/or the Grantee will develop Confidential
Information and Trade Secrets of the Company or any of its Affiliates. Subject
to the provisions of subsection (j), the Grantee agrees that, at all times
during the Grantee’s employment and after the Grantee’s employment with the
Company or any of its Affiliates terminates for any reason, whether by the
Grantee or by the Company or any of its Affiliates, the Grantee will hold in
strictest confidence and will not disclose, use, or publish any Confidential
Information and Trade Secrets, except as and only to the extent such disclosure,
use, or publication is required during the Grantee’s employment with the Company
or any of its Affiliates for the Grantee to fulfill the Grantee’s job duties and
responsibilities to the Company or any of its Affiliates. At all times during
the Grantee’s employment and after the Grantee’s termination of employment, the
Grantee agrees that the Grantee shall take all reasonable precautions to prevent
the inadvertent or accidental disclosure of Confidential Information and Trade
Secrets. The Grantee hereby assigns to the Company any rights the Grantee may
have or acquire in Confidential Information and Trade Secrets, whether developed
by the Grantee or others, and the Grantee acknowledges and agrees that all
Confidential Information and Trade Secrets shall be the sole property of the
Company and its assigns. For purposes of these Terms and Conditions,
“Confidential Information and Trade Secrets” shall mean information that the
Company or any of its Affiliates owns or possesses, that the Company or any of
its Affiliates have developed at significant expense and effort, that they use
or that is potentially useful in the business of the Company or any of its
Affiliates, that the Company or any of its Affiliates treat as proprietary,
private, or confidential, and that is not generally known to the public.
(c)The Grantee acknowledges and agrees that, during the Grantee’s employment
with the Company or any of its Affiliates, and for the 12 month period
immediately following the Grantee’s termination of employment for any reason,
and subject to subsection (l) below (the “Restricted Period”), the Grantee will
not, without the Company’s express written consent, engage (directly or
indirectly) in any employment or business activity within the United States
whose primary business involves or is related to providing any mortgage- or real
estate-related service or product that, during the Grantee’s employment, the
Company or any of its Affiliates provides or is actively engaged in developing
through the use of Confidential Information and Trade Secrets; provided however,
the foregoing restriction shall only apply to such service or product for which
the Grantee has had access to Confidential Information and Trade Secrets or
otherwise has had active involvement. The Grantee further agrees that, given the
nature of the business of the Company and its Affiliates and the Grantee’s
position with the Company, a nationwide geographic scope is appropriate and
reasonable.



--------------------------------------------------------------------------------



(d)The Grantee acknowledges and agrees that, during the term of the Grantee’s
employment by the Company or any of its Affiliates and during the Restricted
Period, the Grantee shall not, directly or indirectly through others, (i) hire
or attempt to hire any employee of the Company or any of its Affiliates, (ii)
solicit or attempt to solicit any employee of the Company or any of its
Affiliates to become an employee, consultant, or independent contractor to, for,
or of any other person or business entity, or (iii) solicit or attempt to
solicit any employee, or any consultant or independent contractor of the Company
or any of its Affiliates to change or terminate his or her relationship with the
Company or any of its Affiliates, unless in each case more than six months shall
have elapsed between the last day of such person’s employment or service with
the Company or any of its Affiliates and the first date of such solicitation or
hiring or attempt to solicit or hire. If any employee, consultant, or
independent contractor is hired or solicited by any entity that has hired or
agreed to hire the Grantee, such hiring or solicitation shall be conclusively
presumed to be a violation of these Terms and Conditions; provided, however,
that any hiring or solicitation pursuant to a general solicitation conducted by
an entity that has hired or agreed to hire the Grantee, or by a headhunter
employed by such entity, which does not involve the Grantee, shall not be a
violation of this subsection (d).
(e)The Grantee covenants and agrees that, during the term of the Grantee’s
employment by the Company or any of its Affiliates and during the Restricted
Period, the Grantee shall not, either directly or indirectly through others:
(i) solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within 12 months prior to the
Grantee’s date of termination or any actively sought prospective customer of the
Company or any of its Affiliates for the purpose of providing such customer or
actively sought prospective customer with services or products competitive with
those offered by the Company or any of its Affiliates during the Grantee’s
employment with the Company or any of its Affiliates; or
(ii) encourage any customer for whom the Company or any of its Affiliates
provided goods or services within 12 months prior to the Grantee’s date of
termination to reduce the level or amount of business such customer conducts
with the Company or any of its Affiliates.
(f)The Grantee acknowledges and agrees that the business of the Company and its
Affiliates is highly competitive, that the Confidential Information and Trade
Secrets have been developed by the Company or any of its Affiliates at
significant expense and effort, and that the restrictions contained in this
Section 7 are reasonable and necessary to protect the legitimate business
interests of the Company or any of its Affiliates.
(g)The parties to these Terms and Conditions acknowledge and agree that any
breach by the Grantee of any of the covenants or agreements contained in this
Section 7 will result in irreparable injury to the Company or any of its
Affiliates, as the case may be, for which money damages could not adequately
compensate such entity. Therefore, the Company or any of its Affiliates shall
have the right (in addition to any other rights and remedies which it may have
at



--------------------------------------------------------------------------------



law or in equity and in addition to the forfeiture requirements set forth in
subsection (h) below) to seek to enforce this Section 7 and any of its
provisions by injunction, specific performance, or other equitable relief,
without bond and without prejudice to any other rights and remedies that the
Company or any of its Affiliates may have for a breach, or threatened breach, of
the restrictive covenants set forth in this Section 7. The Grantee agrees that
in any action in which the Company or any of its Affiliates seeks injunction,
specific performance, or other equitable relief, the Grantee will not assert or
contend that any of the provisions of this Section 7 are unreasonable or
otherwise unenforceable. The Grantee irrevocably and unconditionally (i) agrees
that any legal proceeding arising out of these Terms and Conditions may be
brought only in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia County,
Pennsylvania, (ii) consents to the sole and exclusive jurisdiction and venue of
such court in any such proceeding, and (iii) waives any objection to the laying
of venue of any such proceeding in any such court. The Grantee also irrevocably
and unconditionally consents to the service of any process, pleadings, notices,
or other papers.
(h)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the covenants or agreements contained in this Section 7 or the Grantee’s
employment is terminated by the Company or an Affiliate for Cause, including a
determination by the Committee that the Grantee has engaged in any activity, at
any time, that would be grounds for termination of the Grantee’s employment for
Cause:
(i) The Committee may in its discretion determine that the Grantee shall forfeit
the outstanding Restricted Stock Units (without regard to whether the Restricted
Stock Units have vested, except as to the vested shares where forfeiture of
vested shares is expressly prohibited by law), and the outstanding Restricted
Stock Units shall immediately terminate, and
(ii) The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received upon settlement of the Restricted Stock Units, then the Committee
may require the Grantee to pay to the Company, in cash, the Fair Market Value of
such shares of Common Stock as of the date of disposition. The Committee shall
exercise the right of recoupment provided in this subsection (h)(ii) within (x)
180 days after the Committee’s discovery of the Grantee’s breach of any of the
covenants or agreements contained in this Section 7 or (y) within 180 days after
the later of (A) the Grantee’s termination of employment by the Company or an
Affiliate for Cause, or (B) the Committee’s discovery of circumstances that, if
known to the Committee, would have been grounds for termination for Cause;
provided, however, that this right of recoupment shall not limit the Board’s
recoupment authority under any applicable clawback or recoupment policy of the
Board.
(i)If any portion of the covenants or agreements contained in this Section 7,
the specific forfeiture provisions related to vested shares, or the application
thereof, is construed to



--------------------------------------------------------------------------------



be invalid or unenforceable, the other portions of such covenants or agreements
or the application thereof shall not be affected and shall be given full force
and effect without regard to the invalid or unenforceable portions to the
fullest extent possible. If any covenant or agreement in this Section 7 is held
to be unenforceable because of the duration thereof or the scope thereof, then
the court making such determination shall have the power to reduce the duration
and limit the scope thereof, and the covenant or agreement shall then be
enforceable in its reduced form. The covenants and agreements contained in this
Section 7 shall survive the termination of the Grantee’s employment with the
Company or any of its Affiliates and shall survive the termination of these
Terms and Conditions.
(j)Nothing in these Terms and Conditions, including any restrictions on the use
of Confidential Information and Trade Secrets, shall prohibit or restrict the
Grantee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state, or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of Confidential Information and Trade Secrets,
the Grantee agrees to give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the fullest extent
possible. Please take notice that federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.
(k)Nothing in these Terms and Conditions shall be deemed to constitute the grant
of any license or other right to the Grantee in respect of any Confidential
Information and Trade Secrets or other data, tangible property, or intellectual
property of the Company or any of its Affiliates.
(l)Should the Grantee violate any of the restrictive covenants of these Terms
and Conditions, then the period of the Grantee’s breach of such covenant
(“Violation Period”) shall stop the running of the corresponding Restricted
Period. Once the Grantee resumes compliance with the restrictive covenant, the
Restricted Period applicable to such covenant shall be extended for a period
equal to the Violation Period so that the Company enjoys the full benefit of the
Grantee’s compliance with the restrictive covenant for the duration of the
corresponding Restricted Period.
(m)In the event of a conflict between the terms of the confidentiality,
non-competition or non-solicitation covenants in this Section 7 and a
confidentiality, non-competition or non-solicitation covenant in a prior stock
option, restricted stock unit or other equity grant agreement between the
Grantee and the Company, the confidentiality, non-competition and
non-solicitation covenants in this Section 7 shall control as of the Grant Date.
8.No Stockholder Rights.



--------------------------------------------------------------------------------



The Grantee has no voting rights and no other ownership rights and privileges of
a stockholder with respect to the shares of Common Stock subject to the
Restricted Stock Units, except as otherwise provided in Section 4.  
9.Retention Rights.
Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or a Subsidiary or shall
interfere in any way with the right of the Company or a Subsidiary to terminate
Grantee’s employment or service at any time.
10.Cancellation or Amendment.
This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the Plan.
11.Notice.
Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1500 Market
Street, Philadelphia, Pennsylvania 19102, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll system of
the Company or a Subsidiary thereof, or to such other address as the Grantee may
designate to the Company in writing. Any notice provided for hereunder shall be
delivered by hand, sent by telecopy or electronic mail, or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage and registry fee prepaid in the United States mail, or other mail
delivery service. Notice to the Company shall be deemed effective upon receipt.
By receipt of these Terms and Conditions, the Grantee hereby consents to the
delivery of information (including without limitation, information required to
be delivered to the Grantee pursuant to the applicable securities laws)
regarding the Company, the Plan, and the Restricted Stock Units via the
Company’s electronic mail system or other electronic delivery system.
12.Incorporation of Plan by Reference.
These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his or her beneficiaries,
and any other person having or claiming an interest in such Restricted Stock
Units. The settlement of any award with respect to Restricted Stock Units is
subject to the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to



--------------------------------------------------------------------------------



each Grantee upon request. Additional copies may be obtained from the Corporate
Secretary of the Company, 1500 Market Street, Philadelphia, Pennsylvania 19102.
13.Income Taxes; Withholding Taxes.
The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Restricted Stock Units, including by withholding shares of the Company’s
Common Stock, an amount equal to the federal (including FICA), state, local and
foreign income and payroll taxes and other amounts as may be required by law to
be withheld with respect to the Restricted Stock Units. Without limiting the
foregoing, upon payment of the Restricted Stock Units, the Company may withhold
shares subject to the vested Restricted Stock Units to cover any of the
applicable withholding for related FICA tax and income tax liabilities.
14.Governing Law.
The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.
15.Grant Subject to Applicable Laws and Company Policies.
These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time in accordance with applicable law. Notwithstanding anything in these Terms
and Conditions to the contrary, the Plan, these Terms and Conditions, and the
Restricted Stock Units awarded hereunder shall be subject to all applicable
laws, including any laws, regulations, restrictions, or governmental guidance
that becomes applicable in the event of the Company’s participation in any
governmental programs, and the Committee reserves the right to modify these
Terms and Conditions and the Restricted Stock Units as necessary to conform to
any restrictions imposed by any such laws, regulations, restrictions, or
governmental guidance or to conform to any applicable clawback or recoupment
policies, share trading policies, and other policies that may be implemented by
the Board from time to time. As a condition of participating in the Plan, and by
the Grantee’s acceptance of the Restricted Stock Units, the Grantee is deemed to
have agreed to any such modifications that may be imposed by the Committee, and
agrees to sign such waivers or acknowledgments as the Committee may deem
necessary or appropriate with respect to such modifications.
16.Assignment.
These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise



--------------------------------------------------------------------------------



dispose of the Restricted Stock Units, except to a Successor Grantee in the
event of the Grantee’s death.
17.Section 409A.
This award of Restricted Stock Units is intended to be exempt from or comply
with the applicable requirements of section 409A of the Code and shall be
administered in accordance with section 409A of the Code. Notwithstanding
anything in these Terms and Conditions to the contrary, if the Restricted Stock
Units constitute “deferred compensation” under section 409A of the Code and the
Restricted Stock Units become vested and settled upon the Grantee’s termination
of employment, payment with respect to the Restricted Stock Units shall be
delayed for a period of six months after the Grantee’s termination of employment
if the Grantee is a “specified employee” as defined under section 409A of the
Code (as determined by the Committee) and if required pursuant to section 409A
of the Code. If payment is delayed, the shares of Common Stock of the Company
shall be distributed within 30 days of the date that is the six-month
anniversary of the Grantee’s termination of employment. If the Grantee dies
during the six-month delay, the shares shall be distributed in accordance with
the Grantee’s will or under the applicable laws of descent and distribution.
Notwithstanding any provision to the contrary herein, payments made with respect
to this award of Restricted Stock Units may only be made in a manner and upon an
event permitted by section 409A of the Code, and all payments to be made upon a
termination of employment hereunder may only be made upon a “separation from
service” as defined under section 409A of the Code. To the extent that any
provision of these Terms and Conditions would cause a conflict with the
requirements of section 409A of the Code, or would cause the administration of
the Restricted Stock Units to fail to satisfy the requirements of section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. In no event shall the Grantee, directly or
indirectly, designate the calendar year of payment. If the Restricted Stock
Units constitute “deferred compensation” under section 409A of the Code and
payment is subject to the execution of a release of claims in favor of the
Company and its Affiliates, and if payment with respect to the Restricted Stock
Units that is subject to the execution of the release could be made in more than
one taxable year, payment shall be made in the later taxable year.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Grant Date set forth above.
RADIAN GROUP INC.
By:
/s/ ANITA SCOTT
Name:Anita ScottTitle:
VP, Chief Human Resources Officer



By electronically acknowledging and accepting this award of Restricted Stock
Units following the date of the Company’s electronic notification to the
Grantee, the Grantee (a) acknowledges receipt of the Plan incorporated herein,
(b) acknowledges that he or she has read the Award Summary delivered in
connection with this grant of Restricted Stock Units and these Terms and
Conditions and understands the terms and conditions of them, (c) accepts the
award of the Restricted Stock Units described in these Terms and Conditions, (d)
agrees to be bound by the terms of the Plan and these Terms and Conditions, and
(e) agrees that all decisions and determinations of the Committee with respect
to the Restricted Stock Units shall be final and binding.








--------------------------------------------------------------------------------



Schedule A
BV Performance Goals
1.Calculation of LTI Book Value per Share. Except as set forth in Section 4
below, vesting of the Restricted Stock Units will be based on the Company’s
cumulative growth in LTI Book Value per Share (as defined below) over the BV
Performance Period beginning on March 31, 2020 and ending on March 31, 2023 as
compared to the following reference points:
Cumulative Growth in LTI Book Value per Share (1)
  
 Payout Percentage(1)
(Percentage of Target Award)
>40%
  200%25%  100%
<10%(2)
  0%

 
(1) If the Company’s cumulative growth in LTI Book Value per Share falls between
two referenced percentages, the payout percentage will be interpolated.
Cumulative growth in LTI Book Value per Share will be calculated by dividing the
LTI Book Value per Share on the last day of the BV Performance Period (or the
projected LTI Book Value per Share in the case of a Change of Control, as
described below), by the LTI Book Value per Share on the first day of the BV
Performance Period, expressed as a percentage, minus 100%.


(2) The LTI Book Value per Share on the first day of the BV Performance Period
(March 31, 2020) was $20.14. If the Company’s cumulative growth in LTI Book
Value per Share is less than 10%, the payout percentage will be zero.


The Company’s “LTI Book Value per Share” is defined as: (i) Book Value adjusted
to exclude (A) Accumulated Other Comprehensive Income and (B) the impact, if
any, during the BV Performance Period (or through the end of the fiscal quarter
immediately preceding the fiscal quarter in which the Change of Control occurs,
if applicable) from declared dividends on common shares, divided by (ii) basic
shares of Common Stock of the Company outstanding as of the applicable
measurement date. The LTI Book Value per Share shall be derived from the
Company’s financial statements, prepared in accordance with GAAP, and the
adjustments described above.


2.General Vesting Terms. Any fractional Restricted Stock Unit resulting from the
vesting of the Restricted Stock Units in accordance with these Terms and
Conditions shall be rounded down to the nearest whole number. Any portion of the
Restricted Stock Units that does not vest as of the end of the BV Performance
Period shall be forfeited as of the end of the BV Performance Period.


3.Maximum Vesting and Payment. In no event shall the maximum number of
Restricted Stock Units that may be payable pursuant to these Terms and
Conditions exceed 200% of the Target Award.


4.Change of Control Vesting. If a Change of Control occurs prior to the end of
the BV Performance Period, the Committee will calculate the “CoC Performance
Level,” based on the Company’s projected LTI Book Value per Share through the
end of the BV Performance Period,



--------------------------------------------------------------------------------



projected as of the end of the fiscal quarter immediately preceding the fiscal
quarter in which the Change of Control occurs, as determined in the sole
discretion of the Committee. If a Change of Control occurs after the end of the
BV Performance Period and before the Vesting Date, the CoC Performance Level
will be calculated based on attainment of the BV Performance Goals through the
end of the BV Performance Period. Any Restricted Stock Units that do not vest at
the CoC Performance Level shall be forfeited as of the date of the Change of
Control.

